            Case 3:19-cv-00371-VAB Document 33 Filed 12/11/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT


WAYNE COOKE                                         :
                                                    :
       Plaintiff                                    :              CIVIL ACTION NO.:
                                                    :              3:19-CV-00371 (VAB)
vs.                                                 :
                                                    :
DANIEL SHAPIRO, et al,                              :
                                                    :
       Defendants                                   :              DECEMBER 11, 2019


                         STIPULATION OF VOLUNTARY DISMISSAL

       Pursuant to Fed. R. Civ. P. 41, the plaintiff and defendant, Milone & MacBroom, Inc., hereby

stipulate that the case may be dismissed as to Milone & MacBroom, Inc. with prejudice, each side to

bear its own costs and fees.


THE PLAINTIFF,                                      THE DEFENDANT,
WAYNE COOKE,                                        MILONE & MACBROOM, INC.

BY:/s/ David S. Doyle                               BY:/s/ Timothy W. Donahue
David S. Doyle (#ct02987)                           Timothy W. Donahue (#ct04339)
The Marcus Law Firm                                 Donahue, Durham & Noonan, P.C.
275 Branford Road                                   741 Boston Post Road
North Branford, CT 06471                            Guilford, CT 06437
(203) 481-3330                                      (203) 458-9168
ddoyle@marcuslawfirm.com                            tdonahue@ddnctlaw.com




                                                1
            Case 3:19-cv-00371-VAB Document 33 Filed 12/11/19 Page 2 of 2




                                      CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.



                                                                    /s/
                                                                Timothy W. Donahue




                                                  2
